            Case 2:19-cv-00559-JAM-KJN Document 18 Filed 07/13/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   CATHERINE J. SWANN                                                           FILED
     Assistant United States Attorney                                             Jul 13, 2020
 3   501 I Street, 10th Floor                                                 CLERK, U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF CALIFORNIA
     Sacramento, California 95814
 4   Telephone: (916) 554-2762
     Fax: (916) 554-2900
 5

 6   Attorneys for the United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA, and the                      2:19-CV-559 JAM KJN
     states of CALIFORNIA, COLORADO,
12   GEORGIA, HAWAII, DISTRICT OF
13   COLUMBIA, MARYLAND, VIRGINIA,                          THE UNITED STATES’ NOTICE
     WASHINGTON, ex rel. JEFFREY MAZIK,                     OF ELECTION TO DECLINE
14                                                          INTERVENTION
                    Plaintiffs,
15
            vs.
16
     KAISER PERMANENTE, INC., and KAISER
17   FOUNDATION HEALTH PLAN, INC.,

18                  Defendant.

19

20          Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies the
21 Court of its decision not to intervene in this action.

22                  Although the United States declines to intervene, we respectfully refer the Court to 31
23 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the United States;

24 providing, however, that the "action may be dismissed only if the court and the Attorney General

25 give written consent to the dismissal and their reasons for consenting." Id. The United States Court

26 of Appeals for the Ninth Circuit has held that, notwithstanding this language, the United States has

27 the right only to a hearing when it objects to a settlement or dismissal of the action. U.S. ex rel.

28 Green v. Northrop Corp., 59 F.3d 953, 959 (9th Cir. 1995); U.S. ex rel. Killingsworth v. Northrop
   The United States’ Notice of Election to        1
   Decline Intervention                                                                            1
            Case 2:19-cv-00559-JAM-KJN Document 18 Filed 07/13/20 Page 2 of 3



 1 Corp., 25 F.3d 715, 723-25 (9th Cir. 1994). Therefore, the United States requests that, should either

 2 the relator or the defendant propose that this action be dismissed, settled, or otherwise discontinued,

 3 this Court provide the United States with notice and an opportunity to be heard before ruling or

 4 granting its approval.

 5                  Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all

 6 pleadings filed in this action be served upon the United States; the United States also requests that

 7 orders issued by the Court be sent to the Government's counsel. The United States reserves its right

 8 to order any deposition transcripts, to intervene in this action, for good cause, at a later date, and to

 9 seek the dismissal of the relator’s action or claim. The United States also requests that it be served

10 with all notices of appeal.

11                  Finally, the Government requests that the relator's Complaint, this Notice, and the

12 attached proposed Order be unsealed. The United States requests that all other papers on file in this

13 action remain under seal because in discussing the content and extent of the United States'

14 investigation, such papers are provided by law to the Court in camera and under seal for the sole

15 purpose of evaluating whether the seal and time for making an election to intervene should be

16 extended.

17                  A proposed order accompanies this notice.

18

19 DATED: July 10, 2020                                      Respectfully Submitted,

20                                                           McGREGOR W. SCOTT
                                                             United States Attorney
21
                                                             Eastern District of California
22
                                                   By:       /s/ Catherine J. Swann
23                                                           CATHERINE J. SWANN
                                                             Assistant United States Attorney
24

25

26

27

28
     The United States’ Notice of Election to            2
     Decline Intervention                                                                                2
            Case 2:19-cv-00559-JAM-KJN Document 18 Filed 07/13/20 Page 3 of 3



 1                       CERTIFICATE OF SERVICE BY ELECTRONIC MAIL
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 3 Attorney for the Eastern District of California and is a person of such age and discretion to be

 4 competent to serve papers.

 5                   That on July 10, 2020, she served a copy of:
 6
                                        THE UNITED STATES’ NOTICE
 7                                 OF ELECTION TO DECLINE INTERVENTION

 8
     by sending copies via electronic mail to the electronic address(es) stated below, which is/are the last
 9
     known electronic address(es).
10
     Addressee(s):
11
   Sarah Chu
12 SChu@jgllaw.com

13 Joseph, Greenwald & Laake, P.A.
   6404 Ivy Lane, Suite 400
14 Greenbelt, Maryland 20770

15 Veronica Nannis
   VNannis@JGLLAW.COM
16
   Joseph, Greenwald & Laake, P.A.
17 6404 Ivy Lane, Suite 400
   Greenbelt, Maryland 20770
18
   Dave Scher
19 dave@hoyerlawgroup.com

20 JAMES HOYER P.A.
   1300 I Street, NW, Suite 400E
21 Washington, D.C. 20005

22 Kevin C. Davis
     Kevin.Davis@doj.ca.gov
23
   California Attorney General/BMFEA
24 2329 Gateway Oaks Drive, Suite 200
   Sacramento, CA 95833-4252
25

26
                                                                     /s/ Monica C. Lee
27                                                                  MONICA C. LEE
28
